Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 4 August 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     My dear Genl
                     Newburgh 4th August 1782
                  
                  I ask you ten thousand pardons for breaking the Seal of the Inclosed Letter, to your Address.  It was put into my hands with other dispatches, and was opened before I discovered the mistake—It happened too, in the moment I was expecting Letters from Sir Guy Carleton.  I have the honor to be with Sentiments of the most perfect esteem & regard Yr Excellys Most Obt Servt
                  
                     Go: Washington
                  
                  
                     P.S.  The Enemy were about making a detachmt from New York, consisting of three Regiments—said to be for Charles Town; but whether the French Fleet now on this Coast will divert them from it I am unable to inform you.
                  
                  
               